


117 HR 4512 IH: Semipostal Stamp Clarification Act of 2021
U.S. House of Representatives
2021-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 4512
IN THE HOUSE OF REPRESENTATIVES

July 19, 2021
Mr. Burgess introduced the following bill; which was referred to the Committee on Oversight and Reform

A BILL
To amend section 416 of title 39, United States Code, to remove the authority of the United States Postal Service to issue semipostals except as provided for by an Act of Congress, and for other purposes.


1.Short titleThis Act may be cited as the Semipostal Stamp Clarification Act of 2021. 2.Limitation on United States Postal Service semipostal stamp authoritySection 416 of title 39, United States Code, is amended—
(1)by striking subsection (b) and inserting the following:  (b)Limited authorityThe Postal Service may issue and sell semipostals under this section only for such purposes or causes as provided for by an Act of Congress.; 
(2)in subsection (d)— (A)in paragraph (1)—
(i)by striking appropriate agency or agencies and inserting appropriate agency or entity, as provided for by an Act of Congress pursuant to subsection (b),; and (ii)by striking such agency and inserting such agency or entity;
(B)by striking paragraph (2);  (C)by redesignating paragraph (3) as paragraph (2); and
(D)in paragraph (2), as redesignated by subparagraph (C) of this paragraph, by amending subparagraph (B) to read as follows:  (B)Administrative costsThe Postal Service shall issue regulations addressing how the costs incurred by the Postal Service in carrying out this section shall be computed, recovered, and kept to a minimum.;
(3)by striking subsection (e); and (4)by redesignating subsections (f) and (g) as subsections (e) and (f), respectively.

